DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA . 

This action is made FINAL.

Claims Pending
Claim 1 is pending. Claim 1 has been examined on the merits.

Drawings
Replacement drawings dated 5 January 2022 are hereby acknowledged and entered.  Drawings dated 15 March 2021 have been cancelled as requested by applicant on pages 3-4 of the response dated 5 January 2022.

Objection to the Disclosure
37 CFR 1.163
The following is a quotation of section (a) of 37 CFR 1.163:
(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered.

35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL-
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
In plant application filed under 35 U.S.C. 161, the requirements of 35 U.S.C. 112 are limited.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164 (reproduced below) are controlling:
The claim shall be in formal terms to the new and distinct variety of the specified plant as described and illustrated, and may also recite the principal distinguishing characteristics.  More than one claim is not permitted.

In plant applications filed under 35 U.S.C. 161, the requirements of 35 U.S.C. 112 are limited.  The following is a quotation of 35 U.S.C. 162:
No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described.

The disclosure remains objected to under 37 CFR 1.163 because the specification presents less than a full, clear and complete botanical description of the plant and the characteristics which define same per se and which distinguish the plant from related known cultivars and antecedents.

More specifically: (Objections maintained or in need of further clarification)

C.	Applicant must provide more meaningful color description for the claimed variety with reference to a recognized color chart of Applicant’s choice. The Royal Horticultural Society Colour Chart is recommended. Applicant should supplement the general color descriptions currently set forth with color designations from the employed color chart, for all characteristic botanical features such as root color, foliage (upper and lower surface), fruit flesh color, paste color, flower color, pollen, etc. See MPEP § 1605.
Applicant has sufficiently discloses the color of the botanical features as required, however, Applicant should make reference to the recognized color chart.  As stated in the Applicant’s response page 5, “The Royal Horticulture Society Color Chart” (RHS), Firth Edition (2007) was used.  This information should be imported into the specification.  Additional, it should be noted that the proper citation is “The Royal Horticulture Society Colour Chart”…

D.	Applicant has failed to “particularly point out where and in what manner the variety of plant has been asexually reproduced” in the statement of stability through succeeding asexual propagation. Correction is required. See MPEP 1605 and 37 CFR 1.163.
It is noted that Applicant has disclosed a number of locations where cross-breeding, selection and evaluations were carried out.  Applicant must disclose where and in what manner the variety of plant has been asexually reproduced in the statement of stability through succeeding asexual propagation. See MPEP 1605 and 37 CFR 1.163. 
Applicant states that [0023] discloses where and in what manner the variety has been asexually reproduced.  There is no indication of asexual reproduction in [0023] or anywhere in the specification.

M.	Applicant should disclose in the specification a description of the flower including the form, flower diameter and depth, number of petals, color of the petals (upper and lower), size of the petals (length and 
N.	Applicant should disclose in the specification a description of the flower bud including the color, length, width and shape.
O.	Applicant should disclose in the specification a description of the reproductive organs including pistil number and length, style color and length, sigma color, stamen number, filament color, anther color and length, color of pollen and abundance of pollen.
Regarding objections M, N and O, Applicant states that paragraph [0025] discloses that “flowering in open-field is absent” and in the Applicant’s response discloses that “sweet potato does not flower in the temperate zone”. Applicant should unambiguously state in the specification that the “floral and fruit characteristics have not been observed to date”. Applicant need not delete existing information already in the specification.

New Objections necessitated by the Amendments dated 5 January 2022:

S.	Throughout the specification Applicant should remove the quotations (either single or double quotations) surrounding the botanical characteristics.  For example, on page 5, [0030], “ “moderately difficult” “ should be amended to --moderately difficult-- and on page 5 [0032], “ ‘medium’ “ should be amended to --medium--. 
Claim Rejection
35 U.S.C. § 112(a) and 112(b)
Claim 1 is rejected under 35 U.S.C. 112(a) and 112(b) as not being supported by a clear and complete botanical description of the plant for reasons set forth in the Objection to the Disclosure Section above.

Examiner’s Comments
Applicant is invited to contact the Examiner with any questions, concerns or comments. 

Due to the amount of revision seen necessary in this application, it is suggested that Applicant file a substitute specification, provided that the requirements of 37 CFR 1.125(b) and (c) are met.  Under 37 CFR 1.125, a clean version of the substitute specification, a separate marked up version incorporating all additions, deletions and modifications relative to the previous version, and a statement that the substitute specification contains no new matter are required.  Applicant should specifically authorize cancellation of the present specification to the same.
	
Summary
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The above listing may not be complete.  Applicant should carefully review the disclosure and import into the disclosure any corrected or additional information which would aid in botanically identifying and/or distinguishing the cultivar for which United States Plant Patent protection is sought.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached on Monday-Friday 8am to 5pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571 -272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN M REDDEN/Examiner, Art Unit 1661